Citation Nr: 1741360	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-49 270	)	DATE
Advanced on the Docket 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left knee lateral meniscus tear with degenerative joint disease and lateral compartment post arthroscopies, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee disability. 

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disability.


ORDER

Service connection for a bilateral hip disability, to include as secondary to service-connected left knee disability, is denied.



FINDING OF FACT

The record does not reflect a current diagnosis of any bilateral hip disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1980 to July 1984 and July 1985 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2009 and September 2012 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In October 2011, the Veteran testified at a hearing before a now retired Veterans Law Judge (VLJ).  In an August 2017 letter, the Board notified the Veteran that the VLJ who conducted his October 2011 hearing had retired; this letter gave the Veteran the option of electing a new hearing before a different VLJ who would ultimately decide his claim or proceeding without a new hearing.  See 38 C.F.R. § 20.707 (2016) (requiring the VLJ who conducted a hearing to participate in the final determination on a claim).  In August 2017, the Veteran submitted a written statement declining a new hearing before a second VLJ.

In February 2016, the Board remanded this matter for further evidentiary development. 

1. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. 
§ 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).

A. Bilateral Hip Disability

The Veteran has asserted that he has a bilateral hip disability that is related to service, but more specifically to the altered gait caused by his service-connected left knee disability.  However, based on the evidence of record, service connection is not warranted, as there does not appear to be a current disability for which service-connection may be granted.  

In March 2012 VA examination reports, the Veteran complained of chronic gait alteration due to the left knee.  With radiology reports pending, the examiner diagnosed bilateral hip degenerative joint disease.  The examiner then opined that the claimed condition was "at least as likely as not" proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner noted that the Veteran had chronic stance and gait alteration favoring his service-connected left knee.

In a September 2012 VA medical opinion, another examiner noted review of the entire record, including completed radiology reports.  The examiner highlighted that without any joint abnormalities of either hip, it was "not likely" that the Veteran had any hip joint affection that was caused by the left knee degenerative lateral meniscus tear.  The examiner further opined that with the hip joints showing no evidence of any changes of arthritis or other conditions, it was "not likely" that the Veteran had any hip changes associated with the knee condition.

A March 2013 statement by private physician, Dr. M. S., indicated that the Veteran reported bilateral hip pain that had worsened and x-rays from her office showed normal appearance of hips.

Pursuant to the February 2016 Board remand, the Veteran was afforded an additional May 2016 VA examination and medical opinion to clarify whether his claimed bilateral hip disability was caused by or aggravated by his service-connected left knee disability.  The Veteran reported hip pain mostly on the right side.  Following examination, the examiner found that the Veteran did not have a current diagnosis associated with any claimed bilateral hip disability.  Range of motion of the left and right hip were all normal.  Imaging studies of the hip had been performed and degenerative or traumatic arthritis was not documented.  There were no other significant diagnostic test findings or results.  In conclusion, the examiner stated that following review of the findings from the [March] 2012 VA examination report and [September 2012] follow up medical opinion as well as the [March] 2013 private physician's statement, "at this exam, the Veteran displayed full range of motion, no tenderness to palpation of hip joints, and his hip x-rays show no evidence of degenerative joint disease.  Therefore, at this time my medical opinion is that it is less likely than not that this Veteran has a left or right hip disability which is secondary to his service connected left knee disability."

No current diagnosis of any bilateral hip condition appears in any VA examination of record or in the Veteran's private or VA treatment records. 

The Veteran has complained of pain in the bilateral hip.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While the Board acknowledges the Veteran's complaints of subjective bilateral hip pain, he does not have any medical expertise, knowledge, or experience, and is not competent to render a diagnosis in this case of any underlying bilateral hip disability causing such pain.  The VA examiners in this case considered the Veteran's reports of bilateral hip pain and did not find any evidence of a bilateral hip disability in the record or on examination.

Without a diagnosis, the Veteran's service connection claim for a bilateral hip disability must be denied under both direct and secondary service connection theories.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).


REMAND

Lumbar Spine Disability

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the February 2016 Board remand, a VA opinion was to be obtained to ascertain whether the lumbar spine disability was related to the Veteran's service-connected left knee disability.  In regards to the Veteran's lumbar spine claim, the May 2016 VA examiner opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner reasoned, upon review of the findings from the 2012 VA examination report and follow up medical opinion as well as the 2013 private physician's statement, "when a given joint condition produces secondary pathology in another joint, given the mechanics how the skeletal force is distributed, adjacent joints are affected prior to more distal joints.  If the Veteran's back condition were secondary to his left knee condition, pathology should also be present at the left hip, and there is no detectable left hip pathology at this time.  Therefore, it is less likely than not that this Veteran's degenerative disc disease is secondary to his service connected left knee condition."

The Board finds that the opinion regarding the Veteran's lumbar spine is inadequate as the examiner only addressed the causation prong of secondary service connection in his rationale.  He did not discuss whether the claimed disorder may have been aggravated by the Veteran's service-connected left knee disability.  Therefore, an additional opinion is needed.

Left Knee Disability

In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran last underwent a VA examination of his left knee in May 2016; while the examiner noted active range of motion for the Veteran's left knee, the examiner did not appear to perform passive range of motion testing, nor range of motion testing in weightbearing and non-weightbearing.  Consequently, the Board finds that examination inadequate and a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the virtual claims file.

2. Thereafter, the AOJ should refer the Veteran's claims file to the appropriate May 2016 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to whether any lumbar spine disability is related to his service-connected left knee disability.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed lumbar spine disability was caused by or aggravated by the Veteran's service-connected left knee disability.  The examiner must acknowledge and discuss the findings in the March 2012 VA examination report, September 2012 VA medical opinion, and the March 2013 private physician's statement. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of his lumbar spine disability prior to aggravation by the service-connected left knee disability.

3. Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The left knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


